DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Response to Arguments
The examiner acknowledges that the amended claim set and specifications corrects the issues noted by the previous office action on (12-08-2021). All of the previous drawing objections and claim objections have been withdrawn.
Applicant's arguments filed (6-7-2022) have been fully considered but they are not persuasive.
Applicant argues…
None of the previously applied references contain the newly amended features and claims.
This is not found to be persuasive because…
As demonstrated below, Jung et al. (US-2013/0,221,554) and Saito et al. (EP-3,243,500) alone, and or in combination with Suttor et al. (US-6,709,694) are found to disclose the newly features and claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 & 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…infiltrating the coloring material into the inside of the temporary calcined body…" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for “coloring material” noting that there is the possibility of utilizing two coloring liquids, i.e. the first and second color material. As such, the distinction should be made which coloring material, i.e. first or second, the phrase “coloring material” is intended to mean. Alternatively, if applicant means both first and second coloring materials they may recite “the coloring materials” as a means for referring to both the first and second coloring liquid.
Claim 1 recites the limitation " the penetrant before infiltrating the coloring liquid, and the dental ceramic temporary calcined body is colored by dropping the coloring liquid and the penetrant, and dripping amounts of the coloring liquid and the penetrant are each” in lines 10-13.  There is insufficient antecedent basis for “the coloring liquid” noting that there is the possibility of utilizing two coloring liquids, i.e. the first and second color liquid. As such, the distinction should be made which coloring liquid, i.e. first or second, the phrase “the coloring liquid” is intended to mean. Alternatively, if applicant means both the first and second coloring liquids they may recite “the coloring liquids” as a means for referring to both the first and second coloring liquid. 
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Currently claim 9 requires, coloring material in the coloring liquid is within a range of 0.0001 to 30% and a compounding ratio of the liquid material for coloring in the coloring liquid is within a range of 70 to 99.9999%. However, it is unclear if this value is determine by weight or volume or perhaps something else. For the purpose examination it will be understood to be based off the weight and/or weight % of the constituent ingredients utilized. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
A.) Claim(s) 3 & 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-2013/0,221,554, hereinafter Jung) 
Regarding claim 3, 	
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, 
optionally infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material, 
and infiltrating a penetrant containing a permeating liquid into the temporary calcined body for infiltrating the coloring material into the inside of the temporary calcined body, 
wherein the method includes infiltrating the penetrant before infiltrating the coloring liquid, and the dental ceramic temporary calcined body is colored by dropping the coloring liquid and the penetrant, and 
dripping amounts of the coloring liquid and the penetrant are each within a range of 0.01 to 0.00001 ml.
Jung teaches the following:
& c.) ([0124]) teaches first the liquid 110 is applied on the incisal area only with a brushing method, followed by a smearing time of about 30 seconds. Highlighting, that the smearing is understood to act as a means for infiltration into the pores of the green body. ([0124]) teaching that the components of the first liquid 110 that is brushed on the incisal area are water (40-45 wt.%), polyethylene glycol (40-45 wt.%) and manganese chloride for an incisal graying effect. Coloring--ions other than colorants for graying effect preferably are not added. Highlighting (Fig. 1) provides a flow chart of the entire process, showing that the coloring is done to a green body, with ([0018]) expanding that the zirconia disc/blank of compacted powder is usually subsequently pre-sintered to provide it with the required mechanical stability for handling and machining.
([0124]) teaches that the second the liquid 31 is applied by the immersing method. ([0126]) teaching that the application of the second liquid 31 is usually completed by immersing the green body 26 in the color liquid 31. With ([0119]) teaching a variety of possible colors implemented for the second specific color liquid 31. ([0119]) teaches that color liquids 31 can be pre-made in as many colors
It should be noted that the first coloring material comprises both a coloring liquid and pigment, namely water and manganese chloride, respectively. While also comprising the penetrant, i.e. polyethylene glycol. As such, the infiltration of the first coloring material and penetrant is done simultaneously. Accordingly, the case law for sequential vs simultaneous steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
([0093]) teaches that the milled green prostheses 26 are dipped into the solution or can be brushed for specific tooth shade effects. Highlighting, the case law for no difference between coating and impregnating may be recited where the art does not recognize any distinction between coating and impregnating. In re Marra et al., 141 USPQ 221. With ([0060]) teaching that as depicted in (Fig. 3K) is a schematic view showing the green body dental prosthesis of FIG. 3 b being colored. As such, it shown that the amount of liquid implemented is at least enough to encompass and color the areas desired. Where using coloring solution is understood impact the color of the underlying ceramic. As such, one would recognize and use an appropriate amount of liquid required to color an appropriately size area and the implementing the coloring liquid visually and physically changes the green prostheses.  As such the case law for change of size and/or result effective variable may be implemented regarding the amount of liquid utilized, where a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and/or that it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, In re Boesch, 205 USPQ 215 (CCPA 1980). 
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Jung teaches the following:
As noted above Jung teaches the entirety of claim 3. As such, the article fabricated in Jung would be constitute a dental temporary calcined body. The article would be found at some point after step 9 and before step 10 of (Fig. 1) with the final product of the process (including sintering) best seen in (Fig. 4. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
B.) Claim(s) 3 & 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-2013/0,221,554, hereinafter Jung)Regarding claim 3, 	
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, 
optionally infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material, 
and infiltrating a penetrant containing a permeating liquid into the temporary calcined body for infiltrating the coloring material into the inside of the temporary calcined body, 
wherein the method includes infiltrating the penetrant before infiltrating the coloring liquid, and the dental ceramic temporary calcined body is colored by dropping the coloring liquid and the penetrant, and 
dripping amounts of the coloring liquid and the penetrant are each within a range of 0.01 to 0.00001 ml.
Jung teaches the following:
([0124]) teaches that the second the liquid 31 is applied by the immersing method. ([0126]) teaching that the application of the second liquid 31 is usually completed by immersing the green body 26 in the color liquid 31. With ([0119]) teaching a variety of possible colors implemented for the second specific color liquid 31. 
Noting that this limitation is consider optional. 
([0124]) teaches first the liquid 110 is applied on the incisal area only with a brushing method, followed by a smearing time of about 30 seconds. Highlighting, that the smearing is understood to act as a means for infiltration into the pores of the green body. ([0124]) teaching that the components of the first liquid 110 that is brushed on the incisal area are water (40-45 wt.%), polyethylene glycol (40-45 wt.%) and manganese chloride for an incisal graying effect. Coloring--ions other than colorants for graying effect preferably are not added. Highlighting (Fig. 1) provides a flow chart of the entire process, showing that the coloring is done to a green body, with ([0018]) expanding that the zirconia disc/blank of compacted powder is usually subsequently pre-sintered to provide it with the required mechanical stability for handling and machining.
It should be noted that the first coloring material comprises both a coloring liquid and pigment, namely water and manganese chloride, respectively. While also comprising the penetrant, i.e. polyethylene glycol. As such, the infiltration of the first coloring material and penetrant is done simultaneously. 
([0093]) teaches that the milled green prostheses 26 are dipped into the solution or can be brushed for specific tooth shade effects. Highlighting, the case law for no difference between coating and impregnating may be recited where the art does not recognize any distinction between coating and impregnating. In re Marra et al., 141 USPQ 221. With ([0060]) teaching that as depicted in (Fig. 3K) is a schematic view showing the green body dental prosthesis of FIG. 3 b being colored. As such, it shown that the amount of liquid implemented is at least enough to encompass and color the areas desired. Where using coloring solution is understood impact the color of the underlying ceramic. As such, one would recognize and use an appropriate amount of liquid required to color an appropriately size area and the implementing the coloring liquid visually and physically changes the green prostheses.  As such the case law for change of size and/or result effective variable may be implemented regarding the amount of liquid utilized, where a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and/or that it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, In re Boesch, 205 USPQ 215 (CCPA 1980). 
Regarding claim 8, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Jung teaches the following:
As noted above Jung teaches the entirety of claim 3. As such, the article fabricated in Jung would be constitute a dental temporary calcined body. The article would be found at some point after step 9 and before step 10 of (Fig. 1) with the final product of the process (including sintering) best seen in (Fig. 4. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
C.) Claim(s) 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-2013/0,221,554, hereinafter Jung) and in further view of Suttor et al. (US-6,709,694, hereinafter Suttor)
Regarding claim 9, 	
Wherein the coloring liquid is a mixture containing a coloring material and a liquid material for coloring, 
a compounding ratio of the coloring material in the coloring liquid is within a range of 0.0001 to 30%, and 
a compounding ratio of the liquid material for coloring in the coloring liquid is within a range of 70 to 99.9999%.
Regarding Claim 9, Jung teaches the entirety of claim 1, namely a preparing a dental block for producing a dental prosthesis comprises a green body, the process includes infiltrating a penetrant containing a permeating liquid followed by coloring the dental prosthesis via a coloring material. Jung is silent on details regarding the coloring liquid mixture. In analogous art for coloring of ceramics, namely dental ceramics that are utilized are dental prosthesis, Suttor suggests details regarding the coloring liquid mixture implemented, in particular the various concentrations utilized, and in this regard Suttor teaches the following:
b, & c.) (Col. 2, lines 39-42) teaches that teaches that the ions or complexes are preferably used in concentrations of 0.0001 to 15 wt.-%, particularly preferably from 0.001 to 10 wt.-% and quite particularly preferably from 0.01 to 7 wt.-%. Furthermore (Col. 2, lines 50-52) teaches that it is surprising that the depth of colour of the colouring is not dependent on the action time of the solution but only on its concentration. As such, the concentration is understood to impact the depth at which the color penetrates 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for preparing a dental block for producing a dental prosthesis comprises a green body, the process includes infiltrating a penetrant containing a permeating liquid followed by coloring the dental prosthesis via a coloring material of Jung. By utilizing an optimized concentration for the coloring material utilized for coloring a dental prosthesis, as taught by Suttor. Highlighting, implementation of an coloring optimized concentration for the coloring material allows for impacting the depth at which the color penetrates the dental prosthesis, (Col. 2, lines 50-52).
Regarding claim 10, 	
Main calcining the dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Jung teaches the following:
([0094]) teaches that the pre-sintered and milled zirconia prosthesis 26 shrinks during a (primary) sintering step, that is, if an adequate temperature is applied. With (Fig. 1) showing where the primary sintering step takers place during processing. 
Regarding claim 11, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Jung as modified teaches the following:
As noted above Jung as modified teaches the entirety of claim 9. As such, the article fabricated in Jung would be constitute a dental temporary calcined body. The article would be found at some point after step 9 and before step 10 of (Fig. 1) with the final product of the process (including sintering) best seen in (Fig. 4. Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
D.) Claim(s) 3 & 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (EP-3,243,500, hereinafter Saito)Regarding Claim 3, 
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, 
optionally infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material, 
and infiltrating a penetrant containing a permeating liquid into the temporary calcined body for infiltrating the coloring material into the inside of the temporary calcined body, 
wherein the method includes infiltrating the penetrant before infiltrating the coloring liquid, and the dental ceramic temporary calcined body is colored by dropping the coloring liquid and the penetrant, and 
dripping amounts of the coloring liquid and the penetrant are each within a range of 0.01 to 0.00001 ml.
Saito teaches the following:
& c.) ([0030] & [0033]) teaches the particle process prior to the first liquid material being introduced. Highlighting from ([0030] &. [0033]), that. the dried powder is thermally decomposed in the atmosphere in the temperature range of 800 to 1,200 degrees C to obtain temporarily-baked powder of oxide. ([0015]) teaches that the first solid freeform fabrication liquid material (first additive manufacturing liquid material) includes the solvent, the resin A soluble in the solvent, the inorganic particle, and other optional components. ([0047]) teaches that other components are not particularly limited and can be suitably selected to suit to a particular application. Examples thereof are colorant, dispersant, plasticizer, and a sintering helping agent ([0048]) teaches that the colorant has no particular limit and can be selected to suit to a particular application. As such, the first in liquid infiltration is understood to comprise the combination of the first liquid material and powders used in the creation of the first solid freeform fabrication liquid material.
([0052]) teaches that the second solid freeform fabrication liquid material (second additive manufacturing liquid material) includes the resin B soluble in water, colorant, and other optional components.
It should be noted that the first liquid material comprises a coloring liquid and pigment, namely water, ([0044]) and inorganic pigments. While also comprising the penetrant, i.e. methanol or ethanol, ([0044]). As such, the infiltration of the first coloring material and penetrant is done simultaneously. Accordingly, the case law for sequential vs simultaneous steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
([0118]) teaches that The second solid freeform fabrication liquid material 4 is dripped from the inkjet head 5 onto the slurry material in the slurry storage tank 1. During the dripping, the position where the second solid freeform fabrication liquid material 4 is dripped is determined by two-dimensional image data (slice data) obtained by slicing a target 3D shape into multiple plane layers.
Regarding claim 8,
 A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Saito teaches the following:
As noted above Saito teaches the entirety of claim 3. As such, the article fabricated in Saito would be constitute a dental temporary calcined body. The process for fabricating the article can best be seeing in {Fig. 2). Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
Regarding claim 9, 	
Wherein the coloring liquid is a mixture containing a coloring material and a liquid material for coloring, 
a compounding ratio of the coloring material in the coloring liquid is within a range of 0.0001 to 30%, and 
a compounding ratio of the liquid material for coloring in the coloring liquid is within a range of 70 to 99.9999%.
Saito teaches the following:
([0075]) teaches that the amount of the colorant in the first solid freeform fabrication liquid material and the second solid freeform fabrication liquid material is not a question due to it impacting the application of the colorant itself (due to viscosity, see ([0061] & [0077]). 
& c.) ([0061]) teaches that when the content is 20 parts by mass or less, viscosity of the second solid freeform fabrication liquid material can be lowered and discharging stability can be improved.  ([0076]) teaches that the proportion of the colorant is preferably 10 percent by mass or less in terms of inkjet discharging and 1.0 to 5.0 percent by mass in terms of coloring and inkjet dischargeability to the entire amount of the second solid freeform fabrication liquid material. ([0078]) teaches that When the total content of the colorant contained in the first solid freeform fabrication liquid material and the second solid freeform fabrication liquid material is 0.01 to 5 parts by mass to 100 parts by mass of the inorganic particle in the first solid freeform fabrication liquid material, color tone and half transparency can be imparted. As such, the ratio of colorant and liquid is understood to impact the color tone and transparency imparted. As such, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
Regarding claim 10, 	
Main calcining the dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Saito teaches the following:
([0065]) teaches that the method of coloring the inorganic particle such as zirconia, method of adding an inorganic colorant followed by sintering and a method of admixing an inorganic particle with an oxide of rare earth metal or transition metal followed by sintering are suitable.
Regarding claim 11, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Saito teaches the following:
As noted above Saito teaches the entirety of claim 9. As such, the article fabricated in Saito would be constitute a dental temporary calcined body. The process for fabricating the article can best be seeing in {Fig. 2). Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
F.) Claim(s) 3 & 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (EP-3,243,500, hereinafter Saito) 
Regarding Claim 3, 
A method for preparing a dental temporary calcined body including an inside colored by a coloring material, wherein the method includes infiltrating a first coloring liquid containing a first coloring material into a temporary calcined body, 
optionally infiltrating a second coloring liquid containing a second coloring material having a color different from the color of the first coloring material, 
and infiltrating a penetrant containing a permeating liquid into the temporary calcined body for infiltrating the coloring material into the inside of the temporary calcined body, 
wherein the method includes infiltrating the penetrant before infiltrating the coloring liquid, and the dental ceramic temporary calcined body is colored by dropping the coloring liquid and the penetrant, and 
dripping amounts of the coloring liquid and the penetrant are each within a range of 0.01 to 0.00001 ml.
Saito teaches the following:
& d.) ([0030] & [0033]) teaches the particle process prior to the first liquid material being introduced. Highlighting from ([0030] &. [0033]), that. the dried powder is thermally decomposed in the atmosphere in the temperature range of 800 to 1,200 degrees C to obtain temporarily-baked powder of oxide. ([0015]) teaches that the first solid freeform fabrication liquid material (first additive manufacturing liquid material) includes the solvent, the resin A soluble in the solvent, the inorganic particle, and other optional components. ([0047]) teaches that other components are not particularly limited and can be suitably selected to suit to a particular application. Examples thereof are colorant, dispersant, plasticizer, and a sintering helping agent ([0048]) teaches that the colorant has no particular limit and can be selected to suit to a particular application. As such, the first in liquid infiltration is understood to comprise the combination of the first liquid material and powders used in the creation of the first solid freeform fabrication liquid material.
Noting, that this limitation is consider optional. 
([0052]) teaches that the second solid freeform fabrication liquid material (second additive manufacturing liquid material) includes the resin B soluble in water, colorant, and other optional components.
It should be noted that the first liquid material comprises a coloring liquid and pigment, namely water, ([0044]) and inorganic pigments. While also comprising the penetrant, i.e. methanol or ethanol, ([0044]). 
([0118]) teaches that the second solid freeform fabrication liquid material 4 is dripped from the inkjet head 5 onto the slurry material in the slurry storage tank 1. During the dripping, the position where the second solid freeform fabrication liquid material 4 is dripped is determined by two-dimensional image data (slice data) obtained by slicing a target 3D shape into multiple plane layers.
Regarding claim 8,
 A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 3.
Saito teaches the following:
As noted above Saito teaches the entirety of claim 3. As such, the article fabricated in Saito would be constitute a dental temporary calcined body. The process for fabricating the article can best be seeing in {Fig. 2). Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
Regarding claim 9, 	
Wherein the coloring liquid is a mixture containing a coloring material and a liquid material for coloring, 
a compounding ratio of the coloring material in the coloring liquid is within a range of 0.0001 to 30%, and 
a compounding ratio of the liquid material for coloring in the coloring liquid is within a range of 70 to 99.9999%.
Saito teaches the following:
([0075]) teaches that the amount of the colorant in the first solid freeform fabrication liquid material and the second solid freeform fabrication liquid material is not a question due to it impacting the application of the colorant itself (due to viscosity, see ([0061] & [0077]). 
& c.) ([0061]) teaches that when the content is 20 parts by mass or less, viscosity of the second solid freeform fabrication liquid material can be lowered and discharging stability can be improved.  ([0076]) teaches that the proportion of the colorant is preferably 10 percent by mass or less in terms of inkjet discharging and 1.0 to 5.0 percent by mass in terms of coloring and inkjet dischargeability to the entire amount of the second solid freeform fabrication liquid material. ([0078]) teaches that When the total content of the colorant contained in the first solid freeform fabrication liquid material and the second solid freeform fabrication liquid material is 0.01 to 5 parts by mass to 100 parts by mass of the inorganic particle in the first solid freeform fabrication liquid material, color tone and half transparency can be imparted. As such, the ratio of colorant and liquid is understood to impact the color tone and transparency imparted. As such, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
Regarding claim 10, 	
Main calcining the dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Saito teaches the following:
([0065]) teaches that the method of coloring the inorganic particle such as zirconia, method of adding an inorganic colorant followed by sintering and a method of admixing an inorganic particle with an oxide of rare earth metal or transition metal followed by sintering are suitable.
Regarding claim 11, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Saito teaches the following:
As noted above Saito teaches the entirety of claim 9. As such, the article fabricated in Saito would be constitute a dental temporary calcined body. The process for fabricating the article can best be seeing in {Fig. 2). Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
G.) Claim(s) 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (EP-3,243,500, hereinafter Saito) and in further view of Suttor
Regarding claim 9, 	
Wherein the coloring liquid is a mixture containing a coloring material and a liquid material for coloring, 
a compounding ratio of the coloring material in the coloring liquid is within a range of 0.0001 to 30%, and 
a compounding ratio of the liquid material for coloring in the coloring liquid is within a range of 70 to 99.9999%.
Regarding Claim 9, Saito teaches the entirety of claim 1, namely a preparing a dental block for producing a dental prosthesis comprises a green body, the process includes infiltrating a penetrant containing a permeating liquid followed by coloring the dental prosthesis via a coloring material. Jung is silent on details regarding the coloring liquid mixture. In analogous art for coloring of ceramics, namely dental ceramics that are utilized are dental prosthesis, Suttor suggests details regarding the coloring liquid mixture implemented, in particular the various concentrations utilized, and in this regard Suttor teaches the following:
b, & c.) (Col. 2, lines 39-42) teaches that teaches that the ions or complexes are preferably used in concentrations of 0.0001 to 15 wt.-%, particularly preferably from 0.001 to 10 wt.-% and quite particularly preferably from 0.01 to 7 wt.-%. Furthermore (Col. 2, lines 50-52) teaches that it is surprising that the depth of colour of the colouring is not dependent on the action time of the solution but only on its concentration. As such, the concentration is understood to impact the depth at which the color penetrates 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for preparing a dental block for producing a dental prosthesis comprises a green body, the process includes infiltrating a penetrant containing a permeating liquid followed by coloring the dental prosthesis via a coloring material of Saito. By utilizing an optimized concentration for the coloring material utilized for coloring a dental prosthesis, as taught by Suttor. Highlighting, implementation of an coloring optimized concentration for the coloring material allows for impacting the depth at which the color penetrates the dental prosthesis, (Col. 2, lines 50-52).
Regarding claim 10, 	
Main calcining the dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Saito teaches the following:
([0065]) teaches that the method of coloring the inorganic particle such as zirconia, method of adding an inorganic colorant followed by sintering and a method of admixing an inorganic particle with an oxide of rare earth metal or transition metal followed by sintering are suitable.
Regarding claim 11, 	
A dental temporary calcined body prepared by the method for preparing a dental temporary calcined body according to claim 9.
Saito teaches the following:
As noted above Saito teaches the entirety of claim 9. As such, the article fabricated in Saito would be constitute a dental temporary calcined body. The process for fabricating the article can best be seeing in {Fig. 2). Finally, it should be noted that this type of claim is understood to be a product by process claim. Accordingly, reciting the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stefan Wolz (US-2017/0,157,645)- teaches in the (Abstract) a method for the production of a polychromatic and/or spatially polychromatic or a monochrome colored ceramic body, in particular a dentine ceramic blank, which is dyed in this way, wherein in order to control a targeted distribution of color pigments (101, 102) within a porous ceramic (100). With ([0022]) teaching that the intensity and/or the saturation of the individual colors or the color gradient can be controlled by the amount received of the added zircon nitrate or the amount of zircon nitrate in the color pigment solution.
Ritzberger et al. (US-2007/0,292,597) – teaches in the (Abstract) a compositions based on ZrO2, and single- and multi-colored blanks made from oxide ceramics, and a process for their preparation, in which oxide ceramic powder is coated with a coloring substance, the coated powders are preferably graded and at least one colored powder is filled into a compression mould,
Grzesiak et al. (DE 10-2011/117,005) – teaches in the (Abstract) a method of producing a ceramic molded article in the form of a denture on the basis of a generative production process, comprises providing a suspension such as slurry from a powder composition by a position-layer deposition of individual, slurry layer (2) and solidifying an individual slurry layer area to construct the ceramic molded body, where the slurries: are different from the powder composition; are stored for forming the slurry layer.
Konya et al. (JP-2010,220,882)- teaches in the (Abstract) that a print surface on which printing is performed with coloring ink by a planar movement type printing means for solid object printing is arranged on the front surface of a transparent or translucent prosthesis shape, thereby forming a transparent or translucent front surface layer ultimately.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715